DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trisha Adamson (attorney of record) on 7/1/2021.
The application has been amended as follows: 
IN THE CLAIMS: The claims have been amended as follows:
1.    A compression system for applying compression to a body part of a user comprising 
a sleeve for substantially covering a portion of the body part of the user, wherein the sleeve has a first lateral side edge and a second lateral side edge, wherein in the transverse direction from the first lateral side edge to the second lateral side edge the sleeve comprises a first lateral side region, a central region and a second lateral side region, wherein at least the central region of the sleeve comprises a material having elasticity in the transverse direction and longitudinal direction of the sleeve, said material having a maximum elongation in said ●%), and wherein the compression system further comprises a releasable closure system, said closure system being configured and arranged relative to the sleeve, such that, in use, upon closure of the closure system the sleeve is restrained and tightened about the body part of the user.

2.    The compression system according to claim 1, wherein said material has tension and elongation characteristics in a second sleeve direction such that the slope of a tension-elongation curve in that region of the curve where the force per cm width ranges from 0.1 N/cm to 0.9 N/cm is equal to or less than 0.9 N/(cm●%), in particular equal to or less than 0.75 N/(cm●%), more particularly equal to or less than 0.50 N/(cm●%), most particularly equal to or less than 0.3 N/(cm●%).

3.  The compression system according to claim 2, wherein said material has tension and elongation characteristics in the second sleeve direction such that the slope of the tension-elongation curve is equal to or greater than 0.05 N/(cm●%).

4.    The compression system according to claim 1, wherein said material has tension and elongation characteristics in the firstof the sleeve such that the slope of the ●%), in particular equal to or less than 0.50 N/(cm●%), more particularly equal to or less than 0.3 N/(cm●%).

5.    The compression system according to claim 1, wherein said material has tension and elongation characteristics in the first  direction of the sleeve such that the slope of the tension-elongation curve is equal to or greater than 0.05 N/(cm●%).

6.    The compression system according to claim 1, wherein said first direction of the sleeve is the transverse direction of the sleeve.

9. The compression system according to claim 1, wherein the material has a maximum elongation in the longitudinal direction under a load of 10 N per cm width from 5% up to and including 70%.

13.The compression system according to claim 1, wherein a sum of  a range from 10% up to and including  75%.

16. The compression system according to claim 1, wherein the material has a recovered elongation in the transverse direction and/or in the longitudinal direction of the sleeve equal to or greater than 90%.

 The compression system according to claim 1, wherein the material has a bending length in the transverse and/or the longitudinal direction equal to or less than 20 cm; and/or wherein the material has a flexural rigidity in the transverse and/or the longitudinal direction equal to or less than 150 mN●cm.

18.  The compression system according to claim 1, wherein the material has from an inner surface to an outer surface and/or from the outer surface to the inner surface an air permeability of  20 cm/sec according to test ISO 9237-1995 using  a test pressure of  200Pa.

19.  The compression system according to claim 1, wherein the material has from its an inner surface to an outer surface a water vapor transmission rate equal to  1000 g/ (m2●24 h) as measured according to ISO 15106, part 1.

20.  The compression system according to claim 1, wherein the material has a basis weight equal to  100 g/m2.

30.   The compression system according to claim 1, wherein the sleeve and the closure system are configured and arranged such that in use, upon closure of the closure system, the first lateral side edge and second lateral side edge  of the sleeve are drawn towards one another, but do not overlap.

The compression system according to claim 1, further comprising a first lateral side region of the sleeve  provided with a plurality of fastening bands in series along substantially the longitudinal direction of the sleeve, and wherein the fastening bands are integral with the first lateral side region of the sleeve such that the fastening bands extend in substantially the transverse direction of the sleeve out from the first lateral side region of the sleeve; or wherein each of the fastening bands comprise a proximal end portion, said proximal end portion being releasably or fixedly attached to the first lateral side region of the sleeve such that the fastening bands extend in substantially the transverse direction of the sleeve over the first lateral side region.

Allowable Subject Matter
Claims 1-6, 9, 13, 16-20, 30 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments, see Applicant's Appeal Brief, filed 4/8/2021, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive.  Applicant argued that the prior art of record fails to disclose the claimed slope of the tension-elongation curve in the region between 0.1N/cm to 0.9 N/cm and that this feature is critical because adjusting the tension and elongation characteristics to be within this range allowed Applicant to obtain desired functional properties such as stretch resistance, high static/dynamic stiffness and conformability (Appeal Brief page 5).  Applicant further argued that “this is not a trivial range utilized in elastic materials” and that Applicant’s specification “highlights the uniqueness ●%), as claimed, is critical in order to “ facilitate the provision of advantageous favorable surface conformability even though the material is highly resistance to stretch and/or provides a high static (or dynamic) stiffness index” (Applicant’s specification page 4 lines 4-10). This overcomes the known issues with conformability which lead to “gapping and/or wrinkling of the material” and “non-uniformity of compression” that are typically observed in materials that have very short stretch characteristics (Applicant’s specification page 3 line 36 – page 4 line 4). Thus, the claimed slope is critical as it is responsible for providing desirable functionality in the claimed compression system and is not merely a property or characteristic that is trivial or routinely optimized in the art (Appeal Brief pages 6-7; footnote on page 6).  
The Office is persuaded by these arguments and agrees that the following subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record: the subject matter not found was a compression system comprising a sleeve with a central region having elasticity in transverse/longitudinal directions where the material of the central region has tension and elongation characteristics in a first direction such that the slope of a tension-elongation curve in that region of the curve where the force per cm width ranges from 0.1 N/cm to 0.9 N/cm is equal to or less than 0.9 N/(cm●%), in combination with the other elements in the claims. 
the slope of a tension-elongation curve in that region of the curve where the force per cm width ranges from 0.1 N/cm to 0.9 N/cm is equal to or less than 0.9 N/(cm●%).
Partsch et al (“Classification of Compression Bandages: Practical Aspects”) teaches that the modulus for short stretch materials used as compression bandages is greater than 0.3 N/% stretch (table 4; page 604), which overlaps with the claimed range of values that are equal to or less than 0.9, but there is no indication in Partsch as to whether this modulus is obtained or measured in the region of the tension-elongation curve where the force per cm width ranges from 0.1 N/cm to 0.9 N/cm. Thus, Partsch does not cure the deficiencies of Hitschmann.
The remaining prior art of record does not cure the deficiencies of Hitschmann or Partsch. Claims 2-6, 9, 13, 16-20, 30 and 32 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations. Therefore, the claim rejections have been withdrawn and claims 1-6, 9, 13, 16-20, 30 and 32 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786